Fourth Court of Appeals
                                 San Antonio, Texas
                                      October 22, 2015

                                    No. 04-15-00396-CR

                                      Roy ALVAREZ,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 399th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2011CR6084
                          Honorable Ray Olivarri, Judge Presiding


                                       ORDER
       Appellant’s motion for extension of time to file their brief is GRANTED. The
appellant’s brief is due November 23, 2015.


                                                   _________________________________
                                                   Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of October, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court